Citation Nr: 1036365	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to total disability on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1958 to December 1962 and in the United 
States Army from April 1964 to June 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 80 percent.  

2.  The Veteran currently has a single rating of 46 percent for 
service-connected disabilities of the bilateral lower extremities 
and a combined rating for service-connected disabilities of 80 
percent.

3.  The Veteran service connected disabilities preclude him from 
securing or following substantially gainful employment, 
considering the impairment from his service connected 
disabilities, his educational background, and his employment 
background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.16, 4.19, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defined 
VA's duty to notify and to assist a claimant seeking VA benefits.  
VA regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In light of the Board's favorable decision granting TDIU, no 
discussion of VA's duty to notify or assist is necessary.

Analysis

The Veteran's application for TDIU was received on August 1, 
2006.

The Veteran is currently service connection for coronary artery 
disease (evaluated as 30 percent disabling, effective May 7, 
2003), diabetic nephropathy (evaluated as 30 percent disabling, 
effective October 31, 2003),  diabetes mellitus (evaluated as 20 
percent disabling, effective May 7, 2003), diabetic neuropathy 
right lower extremity (evaluated as 10 percent disabling, 
effective December 13, 2004, and as 20 percent disabling, 
effective August 1, 2006), diabetic neuropathy left leg 
(evaluated as 10 percent disabling, effective December 13, 2004, 
and as 20 percent disabling, effective August 1, 2006), right 
ankle strain (evaluated as noncompensably disabling, effective 
July 1, 1980, and as 10 percent disabling, effective June 28, 
2006), and cervical spine degenerative joint disease (evaluated 
as noncompensably disabling, effective July 1, 1980, as 20 
percent disabling, effective June 28, 2006, and as 10 percent 
disabling, effective August 5, 2008).  As the Veteran has service 
connected disabilities of both lower extremities, these ratings 
are combined with application of the bilateral factor.  38 C.F.R. 
§ 4.26.  This results in a single rating of 46 percent for 
diabetic neuropathy right lower extremity, diabetic neuropathy 
left leg, and right ankle strain.  See 38 C.F.R. § 4.25, TABLE I 
- COMBINED RATINGS TABLE; see also 38 C.F.R. § 4.26.  The 
combined service-connected rating is 80 percent for the entirety 
of the relevant time period.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.25(a).

The regulation concerning entitlement to TDIU provides that 
where, as here, the Veteran has two or more service connected 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
As noted above, the Veteran's bilateral lower extremity 
disabilities are combined into a single rating of 46 percent.  
The additional service connected disabilities bring the total 
disability evaluation to 80 percent, above the required 70 
percent level.  Thus, the schedular requirements for 
consideration of TDIU have been met.

The issue then becomes whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
record shows that the Veteran has been retired from his job at 
Robeson Community College since February 2002.  According to the 
VA Form 21-4192, completed by his former employer, the Veteran 
was unable to perform his normal duties due to pain and swelling 
in his legs and shortness of breath.  The Veteran also submitted 
the November 2006 letter of his private physician, Dr. F.W., who 
stated that due to the Veteran's deteriorating health; 
specifically his diabetes mellitus, left leg pain, and coronary 
artery disease (all service connected disabilities); he was no 
longer able to perform gainful employment.  Furthermore, the 
Veteran has submitted an April 2008 letter from his private 
cardiologist, Dr. M.B., which noted that, due to the Veteran's 
diabetes mellitus with neuropathy and coronary artery disease, 
the Veteran "could not be expected to engage in any type of 
regular work in a competitive work environment."  The Board 
notes that the various VA medical examinations have stated that 
the Veteran's disabilities have no effect on his usual occupation 
since the Veteran is retired.  As no objective finding was made 
with regard to the Veteran's employability, these notations do 
not constitute a negative opinion on that issue.  Thus, the 
Board finds that the preponderance of the evidence is in favor of 
finding that the Veteran's service connection disabilities 
warrant a TDIU evaluation.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due the service-connected disabilities is 
granted, at for the period from August 1, 2006, subject to the 
provisions governing the award of monetary benefits.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


